United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1756
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Ali M. Akbar,                           *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 28, 2009
                                Filed: October 2, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Ali Akbar appeals the district court’s1 order reducing his sentence pursuant to
18 U.S.C. § 3582(c)(2) based on Amendment 706 to the Sentencing Guidelines. The
district court--which had originally sentenced Akbar at the bottom of his Guidelines
range to 188 months in prison--resentenced him at the bottom of his recalculated
Guidelines range to 151 months in prison. Akbar’s argument on appeal that the
district court should be allowed to sentence him below the Guidelines range is
foreclosed by this court’s precedent. See United States v. Starks, 551 F.3d 839, 841-

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
43 (8th Cir.) (modification proceedings under § 3582(c)(2) are more narrow in scope
than original sentencing proceedings; limitations on district court’s authority in
applicable policy statement of U.S.S.G. § 1B1.10 are constitutional and enforceable),
cert. denied, 129 S. Ct. 2746 (2009); United States v. Snyder, 511 F.3d 813, 818 (8th
Cir.) (one Eighth Circuit panel may not overrule another), cert. denied, 128 S. Ct.
2947 (2008); see also United States v. Harris, 556 F.3d 887, 888 (8th Cir. 2009) (per
curiam) (appellant’s argument that district court had authority to sentence him below
Guidelines range in § 3582(c)(2) sentencing is foreclosed by Starks), petition for cert.
filed, (U.S. May 22, 2009) (No. 08-10701).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                          -2-